Case 1:20-cv-06032-DG-RLM Document 9 Filed 02/12/21 Page 1 of 2 PageID #: 34




                                   7621 13th Avenue, Brooklyn NY 11228
                                           718.305.1702 Office
                                           718.395.1732 Fax
                                          JIandolo@jiandololaw.com
                                                               February 11, 2021

VIA ECF
Hon. Diane Gujarati, U.S.D.J
United States Courthouse – Eastern District of New York
225 Cadman Plaza East
Brooklyn New York 11201

       Re:     Amer Sulieman v. Jebara Igbara, Joumana Danoun and Motashem Khalil
               E.D.N.Y. 20:CV-6032

Dear Hon. Gujarati:

        The undersigned represents Plaintiff, Amer Suliman in the above-mentioned action, and
hereby respectfully responds to Attorney Alexander Duke, counsel for Defendant, Motashem
Khalil’s (“Khalil”) letter dated February 10, 2021, seeking inter alia a telephonic pre-trial
conference as well as dismissal of all claims against Khalil.
        “[O]nly a complaint that states a plausible claim for relief survives a motion to dismiss and '
[d]etermining whether a complaint states a plausible claim for relief will ... be a context specific task
that requires the reviewing court to draw on its judicial experience and common sense." Id. at 72
(quoting Iqbal, 556 U.S. at 679, 129 S. Ct. at 1950). Thus "in order to survive a motion to dismiss"
"a complaint must allege a plausible set of facts sufficient 'to raise a right to relief above the
speculative level.' "Operating Local 649 Annuity Tr. Fund v. Smith Barney Fund Mgmt. LLC, 595
F.3d 86, 91 (2d Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555).
        Thus, Khalil’s participation, as alleged, clearly establishes to this Court, his liability to
Plaintiff, and cannot be summarily dismissed.
    1. Plaintiff’s Complaint Properly Asserts a Claim against Khalil
    Plaintiff asserted that Khalil was part of a greater scheme to defraud Plaintiff (and others) out
of large sums of monies. Khalil letter asserts that “fraud committed [was] entirely by co-
defendants.” However, Plaintiff has documentary evidence that Khalil assisted in the fraudulent
and deceptive practices, which caused damage to Plaintiff. In addition to the check drafted to
Plaintiff from Kahlil’s account, there was also subsequent written and oral correspondence, by
Khalil that payment would be made. Specifically, that Defendant, Jabara Igbara and Khalil had
constant contact about repayment to Plaintiff. Additionally, Khalil also “bounced” a prior check
for repayment of the loan.
    A. Plaintiff Plead Fraud with Particularity
Case 1:20-cv-06032-DG-RLM Document 9 Filed 02/12/21 Page 2 of 2 PageID #: 35


     Plaintiff has plead its case with specificity, Federal Rule of Civil Procedure 9(b) requires,
asserting out facts supporting its claim that Khalil was and still involved in the fraudulent scheme.
Stated differently, Khalil’s actions are consistent with the actions and motive of his co-defendants.
          Under the heightened pleading requirements of Rule 9(b) of the Federal Rules of Civil
Procedure, a complaint for fraud must specify each alleged misstatement or omission, explain why
it is false or misleading, and "state with particularity facts giving rise to a strong inference that the
defendant acted" with a fraudulent state of mind. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551
U.S. 308, 321 (2007). [A] complaint will only survive a motion to dismiss "if a reasonable person
would deem the inference of scienter cogent and at least as compelling as any opposing inference
one could draw from the facts alleged." See also Devaney v. Chester, 813 F.2d 566, 568 (2d Cir.
1987); Connecticut Nat'l Bank v. Fluor Corp., 808 F.2d 957, 960 [**15] (2d Cir. 1987).


    B. Khalil Intentional Mischaracterizes Plaintiff’s Loan as an Investment
    Plaintiff’s Complaint clearly enumerates that any advances were loans, which were to be
repaid, not investments. Plaintiff clearly states that all defendants were in dominion and control
over Plaintiff’s monies as Defendants had dominion and control over the monies (Complaint ¶ 74-
81). Therefore, utilizing the premise that “a court must accept as true all of the allegations contained
in a complaint,” Plaintiff clearly set forth facts that Khalil did in fact receive proceeds of Plaintiff’s
loan.
    In light of the aforesaid, Plaintiff respectfully request a pre-motion conference to determine the
viability of Khalil’s request of February 10, 2021.
    Thank you for your consideration.
                                                                      Regards.
                                                                      J. IANDOLO LAW, PC
                                                                      /s/ Jeremy M. Iandolo
                                                                      By: Jeremy M. Iandolo
